United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 5, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-51231
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GEORGE LUIS GUZMAN; JUAN J. FLOREZ,

                                      Defendants-Appellants.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-03-CR-96-1
                       --------------------

Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     George Luis Guzman appeals his convictions for conspiracy to

possess with intent to distribute 50 grams or more of cocaine

base (count 1 of the indictment) and aiding and abetting

distribution of 5 grams or more of cocaine base (count 4), and

Juan J. Florez appeals his convictions for conspiracy to possess

with intent to distribute 50 grams or more of cocaine base and a

quantity of cocaine (count 1) and aiding and abetting

distribution of 5 grams or more of cocaine base (count 4).        Both


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-51231
                                 -2-

Guzman and Florez argue that the judgments are incorrect with

regard to count 1 of the indictment because, they argue, count 1

was dismissed in its entirety.    Both argue that the judgment must

be consistent with the verdict.    Their argument that count 1 was

dismissed in its entirety fails.   The record shows clearly that

the district court dismissed only the portion of count 1

containing the conspiracy-to-possess-with-intent-to-distribute

charge.   However, Guzman and Florez are correct that the

judgments do not reflect the jury’s verdict.    Both judgments are

incorrect for stating a conviction for the conspiracy-to-possess-

with-intent-to-distribute charge instead of a charge of

conspiracy to distribute controlled substances.    As the

Government acknowledges, the judgments also are in error for

stating that Guzman and Florez were convicted of conspiracy

involving 50 or more grams of cocaine base.    The judgment must

conform to the jury’s verdict and, therefore, needs to be

corrected.    See United States v. Zanabira, 74 F.3d 590, 593 (5th

Cir. 1996).

     Guzman argues that the evidence is insufficient to support

his convictions under count 1 and count 4 and that the district

court erred in overruling his motion for judgment of acquittal as

to count 1.   Florez argues that the evidence does not support his

convictions because the testimony established only that he

accompanied Guzman to a motel room where Guzman, unbeknownst to

him, delivered drugs.
                             No. 03-51231
                                  -3-

     Given the recorded conversation of Guzman, Florez, and the

confidential source, the jury could have concluded that Florez

came to Guzman’s apartment to help him make crack cocaine in

return for something.   The jury also could have concluded that

Florez participated with Guzman on another occasion in trying to

find drugs for the confidential source.     Therefore, the

conspiracy convictions of Guzman and Florez represent no manifest

miscarriage of justice.     See United States v. Lechuga, 888 F.2d
1472, 1476 (5th Cir. 1989); United States v. McIntosh, 280 F.3d
479, 483 (5th Cir. 2002).

     Given that the jury had before it evidence that Florez had

attempted to make crack cocaine with Guzman a couple of weeks

before and was supposed “to get something” out of the deal, the

jury could have concluded that Florez was continuing to assist

Guzman in making or procuring crack on April 16, 2003, when

Guzman delivered crack cocaine to the undercover agents and the

confidential source.    Guzman’s and Florez’s convictions on count

4 represent no manifest miscarriage of justice.     See United

States v. Stewart, 145 F.3d 273, 277 (5th Cir. 1998); McIntosh,
280 F.3d at 483.

     Florez argues that his motion for a mistrial should have

been granted based on the fact that his counsel was surprised

when he received a revised transcription of a recorded

conversation the night before trial.    Florez did not show that

the revised transcript was incorrect in identifying Florez as
                            No. 03-51231
                                 -4-

being present for the conversation.    Defense counsel had a copy

of the tape before trial.    The district court allowed extensive

cross-examination regarding the revised transcript.     Moreover,

the district court correctly admonished the jurors that whether

the transcript was correct was entirely for the jury to

determine.    The district court did not abuse its discretion in

denying the motion for mistrial.     See United States v. Limones,

8 F.3d 1004, 1007 (5th Cir. 1993).

     Florez argues that to satisfy due process, the Government

must turn over requested exculpatory material, that he was harmed

by the eve-of-trial disclosure of the revised tape transcription

showing his participation in the drug transaction, and that a

defendant’s statement is discoverable whether summarized, taped,

or transcribed under FED. R. CRIM. PROC. 16(a)(1).

     Florez’s argument regarding the revised transcript is

inapposite.    First, the fact that Florez was present and the

statements Florez made are not exculpatory.     Second, Rule

16(a)(1) is inapplicable.    See FED. R. CRIM. PROC. 16(a)(1); United

States v. Flores, 63 F.3d 1342, 1365-66 (5th Cir. 1995).

     Guzman argues that the district court erred in failing to

include an entrapment instruction because the Government targeted

him, launching an elaborate scheme to convict him, and because it

was the Government informant who first made contact and suggested

engaging in criminal activity.     The fact that Guzman was targeted

or that the Government initially approached him is not sufficient
                           No. 03-51231
                                -5-

to warrant an entrapment instruction.     See United States v.

Gutierrez, 343 F.3d 415, 420 (5th Cir. 2003).

     As demonstrated by Guzman’s demonstrated knowledge of the

details of the crime, Guzman did not lack the predisposition to

commit the offense, and a jury instruction on the defense of

entrapment was not warranted.   See United States v. Ogle, 328
F.3d 182, 186 (5th Cir. 2003); Gutierrez, 343 F.3d at 419.       The

district court’s judgment is AFFIRMED, and the case is returned

to the district court with instructions to make the clerical

corrections to the judgments as to count 1 to conform with the

jury’s verdict.   See Zanabira, 74 F.3d at 593.